Title: From George Washington to James Milligan, 1 April 1784
From: Washington, George
To: Milligan, James

 

Sir,
Mount Vernon 1st April 1784

Your favor of the 9th of March came to hand last week. I am perfectly satisfied (from the circumstances you have related) that the charge of £133.16.0 is just—The manner in which you have accounted for it, makes the matter appear quite clear—It was the only channel thro’ which I could have received the money unremembered, & it was from that consideration, I suggested the enquiry.
I am obliged by the readiness with wch you adopt the alterations pointed out in my last —& altho’ I am unwilling to add to the troubles of your office, I must pray you to examine the warrant on which the charge of 580 80/90 Dollars is placed to my debit. I drew no Warrt while I was in Philada for my own use, except for the balance of the Accot rendered Decr 13th, to wit £217. 16.8.—which amounting to 726 10/90 Dollars was credited in the subsequent Account of the 28th of the same month. It’s true I drew a Warrant, (and I believe, for I cannot readily come at my Warrt Book, for the identical sum of 580 80/90 Dolrs)—but this, if I recollect right was to give two or three months to each of my aids, & to a small party of Dragoons who were then with me. It was done with the consent, & (the mode) by the direction of the Financier: No charge of it was made by me, as will appear by a reference to my Accots—for I presumed the Paymaster General, would debit the persons for whose benefit the warrant was drawn with the respective sums annexed to their names. If however it is necessary that it should appear as an article of charge against me, in your Office, My Accot ought to have credit by these people, & they debited to the amount; as I only follow’d Mr Morris’s direction in the business, without deriving any other benefit from the draft than the satisfaction of Servg those whom I knew stood much in need of the money.
You will be so good as to excuse the trouble this alteration will make in your Accots—probably it is the last trouble I shall ever have occasion to give—You will receive at the same time, my thanks for your attention to my business, & the assurances of my being Sir, Your Most obt &c.

G: Washington

